Citation Nr: 0218465	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision by the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO has certified 
for appeal a claim to reopen service connection for left 
ear hearing loss as well as claims that the RO committed 
clear and unmistakable error (CUE) in denying service 
connection for left ear hearing loss and tinnitus in an 
August 1999 decision.  As addressed below, the Board finds 
that the RO's August 1999 decision denying service 
connection for left ear hearing loss and tinnitus did not 
become final.  Therefore, the Board has rephrased the 
issues on the title page to reflect that the claims are to 
be reviewed on the merits.

In September 2002, the veteran appeared and testified at 
the RO before C.W. Symanski who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that, in the decision dated in August 
1999, the RO denied as not well grounded claims for 
service connection for Hepatitis C and amyotrophic lateral 
sclerosis.  In September 2000, the "Veterans Claims 
Assistance Act of 2000" (VCAA) was enacted into law which, 
among its provisions, provides for readjudication of all 
claims denied as not well grounded which became final 
beginning on July 14, 1999.  See VCAA, Pub. L. No. 106-
475, 114 Stat. 2096.  These claims are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss disability stems 
from his in-service exposure to acoustic trauma.

2.  The veteran's tinnitus stems from his in-service 
exposure to acoustic trauma.

CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.385 (2002).

2.  Tinnitus was incurred during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated in the Introduction, the RO has certified for 
appeal a claim to reopen service connection for left ear 
hearing loss as well as claims that the RO committed CUE 
in denying service connection for left ear hearing loss 
and tinnitus in an August 1999 decision.  Within the VA 
regulatory system, the Board is the sole arbiter of 
decisions concerning its jurisdiction, see 38 C.F.R. 
§ 20.101(c) (2002), and has the obligation to make an 
independent determination of its jurisdiction irregardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
The RO's jurisdictional findings are not binding upon the 
Board.  Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. 
Cir. 2001).

In a decision dated in August 1999, the RO denied a claim 
for service connection for left ear hearing loss, and 
denied as not well grounded a claim for service connection 
for tinnitus.  In April 2000, the RO received a document 
forwarded by the veteran's Congressional Representative 
which reveals his complaint that he should received VA 
compensation for his left ear hearing loss.  In June 2000, 
the RO received a letter from the veteran which stated 
that he was submitting medical evidence which would help 
his "case for compensation for hearing loss in the left 
ear."  This evidence was a copy of a May 2000 VA audiology 
examination which highlighted medical opinion that his 
bilateral hearing loss was "more likely than not the 
result of [his] military noise exposure," and that his 
tinnitus was secondary to cochlear damage to both ears 
(AU).  The claims folder reflects that the veteran has 
been in receipt of an award of service connection for 
right ear hearing loss since June 1953.  

The Board is of the opinion that these documents received 
in June 2000 express the veteran's disagreement with the 
RO's August 1999 denials of service connection for left 
ear hearing loss and tinnitus, and constitute a timely 
filed Notice of Disagreement (NOD) on both issues.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (2002) 
(special wording is not required for a document to 
constitute an NOD, but rather terms which can be 
reasonably construed as indicating disagreement and a 
desire for appellate review are sufficient).  The claims, 
therefore, did not become final and warrant review on the 
merits.  The Board also notes that the tinnitus claim, 
which was denied as not well grounded in August 1999, 
would require a merits adjudication pursuant to the VCAA.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096.  Inasmuch 
as the Board will grant the full benefits sought on 
appeal, awards of service connection for left ear hearing 
loss and tinnitus, the Board finds that no prejudice 
accrues to the veteran in deciding this claim without 
advising him of the Board's jurisdictional determination.  

The veteran entered active duty in January 1951 with a 
pre-existing right ear hearing loss described as 
"insufficient hearing."  His separation examination in 
January "1952" revealed an assessment of "Absolute loss of 
hearing in right ear."  His left ear hearing acuity was 
15/15 to whispered voice.  On his initial VA examination 
in May 1953, he reported aggravation of right ear hearing 
loss as a result of exposure to acoustic trauma while 
going through an infiltration course.  His audiology 
findings indicated a diagnosis of mixed type, right ear 
defective hearing.  By means of a rating decision dated 
June 1953, the RO granted service connection for right ear 
hearing loss and assigned a 10 percent rating.

Thereafter, the veteran was given periodical VA audiology 
examinations that demonstrate a slowly progressing 
worsening of hearing acuity in the left ear.  He 
specifically denied complaint of tinnitus during a July 
1968 VA audiology examination.  A February 1985 VA 
audiology report first reflects the veteran's complaint of 
constant tinnitus in the left ear (AS).  At that time, he 
was diagnosed with bilateral sensorineural hearing loss 
and tinnitus. VA audiology examination in June 1999 
revealed the veteran's report of left ear tinnitus since 
service, and medical opinion that tinnitus was "most 
likely a secondary symptom to the hearing impairment."  At 
that time, audiometric examination demonstrated left ear 
puretone thresholds of 50, 70, 90, 120 and 120 decibels at 
500, 1000, 2000, 3000 and 4000 hertz, respectively.  VA 
audiology examination in May 2000 reflected assessments of 
bilateral nosocusis secondary to the veteran's history of 
military noise exposure, hearing loss which was "more 
likely than not" the result of his military noise 
exposure, and tinnitus that was secondary to cochlear 
damage to both ears.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing 
is considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person."

38 C.F.R. §3.159 (2002).

The veteran's June 1999 VA audiology examination clearly 
reflects a left ear hearing loss disability per VA 
standards.  38 C.F.R. § 3.385 (2002).  His report of 
acoustic trauma to the left ear, which was reported as 
early as May 1953, is credible.  A VA audiologist in May 
2000 provided opinion that his left ear hearing loss was 
"more likely than not" the result of his military noise 
exposure.  There is no competent medical evidence to the 
contrary.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 
(If a conclusion is contrary to one expressed by a trained 
medical professional, the medical basis for rejection of 
the testimony must be identified).  Accordingly, the Board 
must conclude from this evidence that the veteran's left 
ear hearing loss stems from his in- service exposure to 
acoustic trauma and, thus, was incurred in service.

The evidence of record also includes competent medical 
evidence of a current tinnitus disability.  There is some 
question as to whether there has been continuity of 
symptomatology since service.  Nonetheless, VA medical 
opinion in June 1999 attributed the tinnitus disability as 
secondary to service connected hearing impairment while a 
May 2000 opinion attributed tinnitus to cochlear damage of 
both ears.  On this record, it would be reasonable to 
presume that the underlying cause for the veteran's 
cochlear damage was his in-service exposure to acoustic 
trauma, and that this in service event is the cause of the 
veteran's tinnitus.  The Board resolves any doubt in favor 
of the veteran and Board finds that the veteran's tinnitus 
stems from his in-service exposure to acoustic trauma and, 
thus, was incurred in service.

ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

